Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise which is the subject of this Collector’s Appeal for reappraisement consists of woven fabrics, weighing over 4 ounces per sq. yd., wholly or in chief value of wool, exported from Italy on October 19, 1961.
IT IS FURTHER STIPULATED AND AGREED that woven fabrics, weighing over 4 ounces per sq. yd., wholly or in chief value of wool, are not on the list of articles published in T.D. 54521 and are subject to appraisement under the Customs Simplification Act of 1956 (Public Law 927 — 84th Congress, 2nd Session), under Sec. 402 (b), Tariff Act of 1930, as so amended.
IT IS FURTHER STIPULATED AND AGREED that the prices, at the time of exportation to the United States of the merchandise undergoing reappraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, is 55 cents per sq. yd. net packed.
IT IS HEREBY FURTHER STIPULATED AND AGREED that this appeal for reappraisement be and the same hereby is submitted on this stipulation.
*466On the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value for the woven fabrics here under consideration is 55 cents per square yard, net, packed.
Judgment will be entered accordingly.